JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE - 24-28-31 Décembre 1971

1753

ART. 3. — Le présent arrêté prent effet à compter de la
date de sa publication au Journal Officiel de la République
Tunisienne,

Tunis, le 25 décembre 1971

Le Ministre de l'Economie Nationale
Tuant CHELUI
Vu:
Le Premier Ministre
Hent NOUIRA

Arrêté du Ministre de l'Economie Nationale M.N° 42 du
25 décembre 1971, portant autorisation de cession par-
tielle du permis dit : « Bir Tourkia ».

Le Ministre de l'Economie Nationale,

Vu le décret du 13 décembre 1948, instituent des dispositions spéciales
vour faciliter la recherche et l'exploitation des substances minérales du
2ème groupe et l'ensemble des textes qui l'ont modifié ou complété et natam-
ment la loi no 58-36 du 15 mars 1958, portant modification du paragraphe 2
de l'article premier du dit décret;

Vu la convention et le cahier des charges y annexé, signés Le 5 avril 1971
entre l'Etat Tunisien et les Sociétés « Canadian Industrial Gas And Oil
Limited » ciaprès désignée e Clyol » et « Th. Weiser KG. » ciaprès
désignée « Weisser »

Vu la l'arrêté du 12 août 1971, publié au Journal Officiel de la Répu-
blique Tunisicane ne 35 des 13-17 août 1971, instiuant nu profit de
« Cigot » et « Weisser », le permis de recherche des substances minérales du
deuxième groupe, dit permis, de « Bir Tourkia » ;

Vu a pétition en date du $ avril 1971, enre-intrée à ln Direction des Mines
ct de l'Energie, le 13 mai 1971, sur le régistre des transeriplions d'actes,
au volume no 1, sous le numéro 1364 prévmée par « Cigel » et

« Weisser », el contresignée par les socictés « Murphy Of Comnagny »,
chaprès dénommée < Murphy » et « Océin Délline And Exploration
Company ». ci-après dénommée « Odeco », pétition pur laquelle » Ciol » et
€ Weiser » demandent, en vertu de l'urti
Vagrément de Etat Tonien pour cession parüelle de leurs droits et 0
relatifs aa permis

Rode he concention sav ce

tons

Suvvié au profit des soëeés + Murpls

eue Odan

et ee, sous Ia condition saspensie de l'adinission de. socits + Murghye et
+ Odeco », suivant Lee modglités de art le premier du décret du IR déecmbee
1948, au régime spécial institué par le dit décrit;

Vu lasis favorable exrrimé par le Comité Comulatit des Mines, lors de

sa réunion du 4 octobre 1971:

Vu le rapport du Direercur des Mi

« et de Féner-ie, Ju

SE réete que

cette pétition est conforme aux décrets et arrêtés en vigueur sur la
recherche et l'exploitation des sushtances minérales, du deuxième groupe et
aux oblivations stipuiéés par le cahier des charges aomvxé, à lé conventi

précitée:

Arrête

ARTICLE PREMIER. —— E:t autorisée la cession partielle au profit
des Sociétés « MURPHY > et « ODECO » des droits et obliga-
tions détenus par € CIGOL » et < WEIASER » dans le permis
dit < Permis Bir Tourkia », institué par arrêté du 12 août
1971, publié au Journal Officiel de la République Tunisienne
N° 35 des 13-17 soût 1971 et ce, sous la condition suspensive de
Fadmistion des Sociétés < MURPHY » et « ODECO >, suivant
les modalités de l'article premier du décret du 13 décembre 1948,
au régime spécial institué par le dit décret,

ART. 2. — Sous réserve de la condition suspensive énoncée à
l'article premier ci-dessus et des modifications à apporter à la
convention précitée, par avenant à signer entre l'Etat Tunisien, les
Sociétés CIGOL, WEISSER, MURPHY et ODECO, ces deux
dernières deviennent, en vertu du présent arrêté, conjointement
et so‘idairement titulaires avec CIGOL et WEISSSER du « Permis
Bir Tourkia » bénéficient de l'ensemble des droits et seront sou-
mises à l'ensemble des obligations y afférents.

ART. 3. — Le présent arrêté prend effet à compter de la date
de sa publication au Journal Officia! de la République Tunisienne.

Tunis, ie 25 décembre 1971

Le Ministre de l'Economie Nationale
Tuan CHELLI

Vu

Le Premier Ministre
Henri NOUIRA

Arrêté du Ministre de l'Economie Nationale M.N° 43 du
25 décembre 1971, portant autorisation de cession par-
tielle du permis dit : « Gabès-Djerba-Ben Gardane »».

Le Ministre de l'Economie Nationale,
Va le décret du ler janvier 1953, sur les mines;

Vu le décret du 13 décembre 1944, instituant des dispositions spéciales
pour faciliter la recherche et l'exploitation des substances minéraks de
2ème groupe et l'ensemble des textes qui l'ont modifié où complété et notæm-
ment La loi n° 58.36 du 15 mars 1958, portant modification du paragraphe 2
de l'article premvier du dit décret:

Vu la convention et le cahier des charges y annexé, signés k 5 avril 1971,
entee l'Etat Tunisien ét les Sociétés « Canadian Judustrial Gas and OÙ

Limited » ci-après désignée 4 Cigol » et « Th. Weiser KG, » ciapre
désignés « Woisser » :
Va Farété du 12 août 1971, publié au Jourmul Officiel de le

Rupublique Tunisienne N° 35 des 13 — 17 août 1974, institnant au profit de
« Cigol ne + Weiser + fe permis de recherche de substances minérales du
deuxième groupe, dit permis de + Gabès — Djerba — Ben Gardane

Vu la pétition en date du $ avril 1971, enregistrée à la Direction des Mines
et de l'Energie, le 13 mai 1971. sur Le régistre des transcriptions d'actes, au
volume ne 1, sous ke numéro 1364, présentée par « Cigol » et Weiser »,
et contresignée par les Sociétés + Murphy Où Company », ckaprès dénom-
mée « Murphy » et « Océan Drilling And Exploration Compagny », ci-après
dénommée « Odeco », pétition par laquelle « Cigol » et + Welser =
demandent, en vertu de l'amtick 8 de la convention susvisée, l'agrément de
l'Etat Tunisien pour la cession partielle de leurs droits ct obligations relatifs
au permis susvisé au profit des Sociétés « Murphy » et « Odeco »3 et ee,
sous la condition suspensive Je l'admission des Sociétés « Murphy » et
« Odxo », suivant les modalités de l'article premier du décret du 13
décembre 1948. au révime spécial institué par ke dit décret;

Vu l'avis favorable exprimé par la Comité Consaltatif des Mines, lors de
sa réunion qu 4 octobre 1971:

Vale sport du
center
recherche et

Directeur des Mines et de l'Enersie, duquel
et conforme aux décrets et
Pexploituion des substances

il résulte
arrêtés en vigueur sur le
minérales du deuxième groupe et

que bien

eux obligations

Sipulés par le eshier des charges anacxé, à la convention
précitée
Arrête :
ARnet PREMIER. — Fsi autorisée la cession partielle au profit
s + MERPHY » et « ODECO » des droits et obliga-

€
s-D:

s par
Permis Got
2

GO". » et « WEISSER » dans Je permis

sen Gardane », insitué par arrê-

aoû T97E publié au Journal Officiel de la République
N°35 des 13-17 août 1971 et ce, sous la condition
supensiee de «MURPHY» et «ODECO»,

suvant lee moda ïés de l'article premier du décret du 13 décembre
1648, au régime :pécial institué par le dit décret.

ART. 2. — Sous réserve de la condition suspensive énoncée
à l'article premier ci-dessus et des modifications à apporter à Ja
convention précitée, par avenant à signer entre l'Etat Tunisien,
les Sosiétés SIGOL, WEISSER, MURPHY et ODECO, ces deux
dernières deviennent, en vertu du présent arrêté, conjointement
et volidairement ti‘ulaires avec CIGOL et WEISSER du < Permis
de Gabès-Djerba-Ben Gardane » bénéficient de l’ensemble des
droits et seront soumises à l'ensemble des obligations y afférents.

ART. 3. — Le présent arrêté prend effet à compter de la date
de sa pubication au Journal Officiel de la République Tunisienne.

Tunis, le 25 décembr: 1971

Le Ministre de l'Economie Nationale
Tuant CHELLI
Vu:

Le Premier Ministre
Hent NOUIRA

LISTE D'APTITUDE

au grade d'Ingénieur en Chef
Mohieddine Bachraoui.
